Title: To George Washington from Lieutenant Colonel Anthony Walton White, 20 September 1777
From: White, Anthony Walton
To: Washington, George



Sir
Philada 20. Septr 1777.

I beg Leave to inform you that my Wound is so much better that I am able to hop about again, and as I am not yet well enough to join my Regiment I should be happy to render any Service to my Country while I remain here.
Being the only Field Officer now in Town I have been frequently applied to by Captains Barre and Reid of the two Frigates and many of the Inhabitants to act as such, and order all the Ships, Shallops Boats &c. to Trenton as they conceive they will be of the greatest Service to the Enemy should they get Possession of the City.
The Removal also of the Horses now in this town and its Neighbourhood, which may be scouted by the Tories; I think an Object worth attending to.
With the Advice of many of the Inhabitants our Friends, I have ordered the Ships to be removed as far up the River as their Draught of Water will admit and I have informed the Owners of such Vessells as refuse to Comply with this Order that they will be burnt on the Approach of the Enemy.
I shall decline acting any further untill I have the Honor of your Excellency’s Instructions & Commands; Nothing cou’d have induced me to have acted this far without first acquainting your Excellency with it but the immediate Necessity of the Order and their being neither Congress, Board of War, Governor nor any Field Officer in town—but Your Excellencys most obedient humble servant

Anthy W: White



A few Light Dragoons ordered here will be of the greatest Service in Case of the Enemys Approach to this Town.

